
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


2001 THIRD AMENDED AND RESTATED
INVESTOR RIGHTS AGREEMENT


    THIS 2001 THIRD AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT is made as of
the      day of January 2001, by and between MedicaLogic/Medscape, Inc., an
Oregon corporation (the "Company"), and the shareholders of the Company listed
on the signature pages hereof.


RECITALS


    A. As of May 28, 1999, the Company entered into a 1999 Amended and Restated
Investor Rights Agreement with certain investors (as amended and supplemented,
the "1999 MedicaLogic Agreement") that, among other things, provided certain
registration rights to holders of capital stock of the Company.

    B. As of August 4, 1999, Medscape, Inc., a Delaware corporation
("Medscape"), entered into an Amended and Restated Stockholders Agreement with
certain of its stockholders (as amended and supplemented, the "1999 Medscape
Agreement") that, among other things, provided certain registration rights to
holders of Medscape capital stock.

    C. As of August 3, 1999, Medscape entered into a Registration Rights
Agreement (the "CBS Agreement") with CBS Corporation ("CBS") that provided
certain registration rights to CBS with respect to Medscape common stock owned
by CBS.

    D. As of August 25, 1999 and September 8, 1999, the 1999 Medscape Agreement
was amended, among other things, to provide certain registration rights to
America Online, Inc. ("AOL") with respect to Medscape common stock underlying
warrants issued to AOL by Medscape.

    E. As of February 21, 2000, the Company, Medscape and Moneypenny Merger
Corp., a Delaware corporation, entered into an Agreement of Reorganization and
Merger (the "Merger Agreement") under which Medscape will become a wholly owned
subsidiary of the Company (the "Merger") and the Company's name will be changed
to MedicaLogic/Medscape, Inc.

    F. In accordance with the Merger Agreement, as of May 19, 2000, the Company
entered into a 2000 Amended and Restated Investor Rights Agreement (the "2000
Agreement") with the parties having registration rights prior to the Merger.

    G. As of January 4, 2000, the Company entered into a 2000 Second Amended and
Restated Investor Rights Agreement (the "Second Restatement") in connection with
the Company's sale and issuance of up to 5,933,332 shares of Series 1
Convertible Redeemable Preferred Stock, without par value (the "Series 1
Preferred Stock"), and warrants to purchase up to 4,537,254 shares of common
stock, without par value (the "Series 1 Warrant Shares") in a closing pursuant
to the Preferred Stock and Warrant Purchase Agreement among the Company and
certain investors listed on Signature Page I dated as of December 22, 2000, as
amended.

    H. The Company proposes to sell and issue to General Motors Corporation
("GM") a warrant to purchase up to 5,000,000 shares of common stock, without par
value (the "GM Warrant Shares") pursuant to a Strategic Alliance Agreement (the
"Alliance Agreement") between the Company and GM.

    I. As a condition to entering into the Alliance Agreement, GM has requested
that the Company extend to it registration rights with respect to the GM Warrant
Shares.

    J. The undersigned shareholders include the holders of more than fifty
percent (50%) of the Company's common stock subject to the Second Restatement on
the date hereof as required by Sections 4.7 and 1.14 of the Second Restatement.

--------------------------------------------------------------------------------


AGREEMENT


    In consideration of the mutual promises and covenants set forth herein, the
parties hereto agree to amend and restate the 2000 Agreement to eliminate
parties that are no longer subject hereto and to further provide as follows:

    1.  Registration Rights.  The Company covenants and agrees as follows:

    1.1  Definitions.  For purposes of this Section 1:

    (a) The term "Act" means the Securities Act of 1933, as amended.

    (b) The term "Common Stock" means the common stock of the Company.

    (c) The term "Existing Registrable Securities" means all the shares of
Common Stock of Medscape, other than Investor Registrable Securities, that were
owned on the date of the Merger by any Holder who was a party to the 1999
Medscape Agreement.

    (d) The term "Form S-3" means such form under the Act as in effect on the
date hereof or any registration form under the Act subsequently adopted by the
SEC which permits inclusion or incorporation of substantial information by
reference to other documents filed by the Company with the SEC.

    (e) The term "Holder" means any person owning or having the right to acquire
Registrable Securities or any assignee thereof in accordance with Section 1.13
hereof.

    (f)  The term "Investor Registrable Securities" means all the shares of
Common Stock of Medscape issued upon the conversion of the shares of the
Series C Preferred Stock or Series D Preferred Stock of Medscape; excluding in
all cases, however, (i) any Investor Registrable Securities sold pursuant to
registration under the Act or (ii) any Investor Registrable Securities sold,
subsequent to Medscape's initial public offering of securities registered under
the Act, pursuant to SEC Rule 144 (or similar or successor rule) promulgated
under the Act.

    (g) The term "1934 Act" shall mean the Securities Exchange Act of 1934, as
amended.

    (h) The terms "register," "registered," and "registration" refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Act and the declaration or ordering of
effectiveness of such registration statement or document.

    (i)  The term "Registrable Securities" means (i) the Common Stock of the
Company issued upon conversion of the Company's Series A Preferred Stock,
Series A-1 Preferred Stock, Series C Preferred Stock, Series C-1 Preferred
Stock, Series E Preferred Stock, Series E-1 Preferred Stock, Series F Preferred
Stock, Series F-1 Preferred Stock, Series J Preferred Stock, and Series J-1
Preferred Stock as listed on Signature Page A hereto; (ii) the Common Stock of
the Company purchased pursuant to the Common Stock Purchase Agreement by and
among the Company, Mark A. Leavitt, Richard Samco, Sequoia Capital Growth Fund,
Sequoia Technology Partners III, New Enterprise Associates VI, Limited
Partnership and Stanford University, dated August 3, 1994, as listed on
Signature Page B hereto; (iii) the Common Stock of the Company issued in the
Merger upon conversion of the Existing Registrable Securities and Investor
Registrable Securities; (iv) the Common Stock of the Company issued upon
exercise of the Medscape warrants issued to AOL (the "Warrant Shares"); (v) the
Series 1 Preferred Stock; (vi) the Common Stock of the Company issued or
issuable upon conversion of the Series 1 Preferred Stock; (vii) the Series 1
Warrant Shares; (viii) the GM Warrant Shares, and (ix) any Common Stock of the
Company issued as (or issuable upon the conversion or exercise of any warrant,
right or other security which is issued

2

--------------------------------------------------------------------------------

as) a dividend or other distribution with respect to, or in exchange for or in
replacement of the shares referenced in (i), (ii), (iii), (iv), (v), (vi),
(vii) or (viii) above, excluding in all cases, however, any Registrable
Securities sold by a person in a transaction in which such person's rights under
this Section 1 are not assigned or assignable and any Registrable Securities
sold to the public or sold pursuant to Rule 144 promulgated under the Act.

    (j)  The number of shares of "Registrable Securities then outstanding" shall
be (x) the aggregate number of shares of Common Stock outstanding which are
Registrable Securities plus (y) the number of shares of Common Stock issuable
pursuant to then exercisable or convertible securities which are Registrable
Securities.

    (k) The term "SEC" shall mean the Securities and Exchange Commission.

    1.2  Request for Registration.  

    (a) If

    (i)  the Company shall receive a written request from (A) Holders of at
least fifteen percent (15%) of the Registrable Securities then outstanding
referred to in clauses (i) and (ii) of subsection 1.1(i) or (B) Holders of at
least thirty percent (30%) of the Registrable Securities then outstanding held
by the former holders of the Company's Series J Preferred Stock (a "Series J
Investor") that the Company file a registration statement under the Act covering
the registration of the Registrable Securities then outstanding, or

    (ii) the Company shall receive a written request from (W) Holders of at
least fifty percent (50%) of the Registrable Securities then outstanding held by
the former holders of Investor Registrable Securities (excluding Holders
described in clause (X), (Y) or (Z) hereof) as listed on Signature Page C
hereto, (X) any Holder who purchased more than 650,000 shares of the Series D
Preferred Stock of Medscape (a "Series D Holder"), (Y) any Holder who purchased
more than 260,000 shares of the Series E Preferred Stock of Medscape as listed
on Signature Page E hereto (a "Series E Holder"), or (Z) any Holder of Warrant
Shares, that the Company file a registration statement on Form S-1 (or similar
successor forms) under the Act covering the registration of Registrable
Securities issued in exchange for Investor Registrable Securities, or

    (iii) the Company shall receive a written request from Holders of at least
twenty-five percent (25%) of the Registrable Securities issued or issuable upon
conversion of the Series 1 Preferred Stock that the Company file a registration
statement under the Act covering the Registrable Securities held by such
Holders, or

    (iv) the Company shall receive a written request from the Holders of the
Registrable Securities referred to in clause (viii) of subsection 1.1(i) that
the Company file a registration statement under the Act covering the Registrable
Securities held by such Holders,

then the Company shall, within ten (10) days of the receipt thereof, give
written notice of such request to all Holders in accordance with Section 4.5
(the "Notice of Demand") and shall, subject to the limitations of subsection
1.2(b), use its reasonable best efforts to effect as soon as practicable, and in
any event within one hundred twenty (120) days) (or sixty (60) days if such
registration under the Act is on Form S-3) of the receipt of such request, the
registration under the Act of all Registrable Securities that the Holders
request to be registered within twenty (20) days of the receipt of the Notice of
Demand, provided that the Registrable Securities requested by the Holders to be
registered pursuant to such request must have an anticipated aggregate public
offering price of not less than $5,000,000.

3

--------------------------------------------------------------------------------

    (b) If the Holders initiating the registration request hereunder
("Initiating Holders") intend to distribute the Registrable Securities covered
by their request by means of an underwriting, they shall so advise the Company
as a part of their request made pursuant to subsection 1.2(a) and the Company
shall include such information in the written notice referred to in subsection
1.2(a). The underwriter will be selected by the Initiating Holders and shall be
reasonably acceptable to the Company, provided that such underwriter shall be of
nationally recognized standing and shall agree to firmly underwrite such
offering. In such event, the right of any Holder to include Registrable
Securities in such registration shall be conditioned upon such Holder's
participation in such underwriting and the inclusion of such Holder's
Registrable Securities in the underwriting (unless otherwise mutually agreed by
a majority in interest of the Initiating Holders and such Holder) to the extent
provided herein. All Holders proposing to distribute their securities through
such underwriting shall (together with the Company as provided in subsection
1.4(e)) enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwriting. Notwithstanding any
other provisions of this Section 1.2, if the underwriter, with respect to a
registration requested under subsection 1.2(a), advises the Initiating Holders
in writing that marketing factors require a limitation of the number of shares
to be underwritten, then such Initiating Holders shall so advise all Holders of
Registrable Securities which would otherwise be underwritten pursuant hereto,
and the number of shares of Registrable Securities that may be included in the
underwriting shall be allocated among all Holders thereof, including such
Initiating Holders, in proportion (as nearly as practicable) to the amount of
Registrable Securities of the Company owned by each Holder; provided, however,
that the number of shares of Registrable Securities to be included in such
underwriting shall not be reduced unless all other securities are first entirely
excluded from the underwriting; and provided, further, that (i) Registrable
Securities held by Holders referred to in subsection 1.2(a)(ii) shall be
entirely excluded from the underwriting before any Registrable Securities held
by Holders referred to in subsections 1.2(a)(i), 1.2(a)(iii) and 1.2(a)(iv),
(ii) all Registrable Securities held by Holders referred to in subsection
1.2(a)(i) shall be entirely excluded from the underwriting before any
Registrable Securities held by Holders referred to in subsections
1.2(a)(iii) and 1.2(a)(iv) are excluded, and (iii) all Registrable Securities
held by Holders referred to in subsection 1.2(a)(iv) shall be entirely excluded
from the underwriting before any Registrable Securities held by Holders referred
to in subsection 1.2(a)(iii) are excluded. In a registration pursuant to
subsection 1.2(a), if Registrable Securities held by a Series J Investor are
excluded from the registration pursuant to the previous sentence as a result of
election of Holders other than Series J Investors to participate in the
registration, then that registration will not be deemed to be a registration
requested by the Series J Investors for the purposes of Section 1.2(d)(i).

    (c) Notwithstanding the foregoing, if the Company shall furnish to Holders
requesting a registration statement pursuant to this Section 1.2, a certificate
signed by the Chief Executive Officer of the Company stating that in the good
faith judgment of the Board of Directors of the Company, it would materially
interfere with any material financing, acquisition, corporate reorganization or
merger or other material transaction involving the Company and it is therefore
essential to defer the filing of such registration statement, the Company shall
have the right to defer taking action with respect to such filing for a period
of not more than ninety (90) days after receipt of the request of the Initiating
Holders; provided, however, that the Company may not utilize this right more
than once in any twelve-month period.

    (d) In addition, the Company shall not be obligated to effect, or to take
any action to effect,

4

--------------------------------------------------------------------------------

    (i)  any registration pursuant to subsection 1.2(a)(i):

    (A) After the Company has effected three (3) registrations pursuant to
subsection 1.2(a)(i), two (2) of which may only be initiated by Series J
Investors under subsection 1.2(a)(i)(B), and such registrations have been
declared or ordered effective; or

    (B) During the period starting with the date sixty (60) days prior to the
Company's good faith estimate of the date of filing of, and ending on a date
ninety (90) days after the effective date of, a registration subject to
Section 1.3 hereof, provided that the Company is actively employing in good
faith all reasonable efforts to cause such registration statement to become
effective; or

    (ii) any registration pursuant to subsection 1.2(a)(ii):

    (A) After the Company has effected seven (7) registrations pursuant to
subsection 1.2(a)(ii), two (2) of which may only be initiated by a Series D
Holder, one (1) of which may only be initiated by a Series E Holder, two (2) of
which may only be initiated by a Holder of Warrant Shares, and two (2) of which
may only be initiated by Holders who are not Series D Holders, Series E Holders
or Holders of Warrant Shares; or

    (B) During the period starting with the date sixty (60) days prior to the
Company's good faith estimate of the date of filing of, and ending on a date
ninety (90) days after the effective date of, a registration subject to
Section 1.3 hereof, provided that the Company is actively employing in good
faith all reasonable efforts to cause such registration statement to become
effective; or

    (C) If the Initiating Holders propose to dispose of shares of Registrable
Securities which may be immediately registered on Form S-3 pursuant to a request
made under Section 1.12 hereof.

    (iii) any registration pursuant to subsection 1.2(a)(iii):

    (A) After the Company has effected three (3) registrations pursuant to
subsection 1.2(a)(iii); or

    (B) During the period starting with the date sixty (60) days prior to the
Company's good faith estimate of the date of filing of, and ending on a date
ninety (90) days after the effective date of, a registration subject to
Section 1.3 hereof, provided that the Company is actively employing in good
faith all reasonable efforts to cause such registration statement to become
effective.

    (iv) any registration pursuant to subsection 1.2(a)(iv):

    (A) After the Company has effected three (3) registrations pursuant to
subsection 1.2(a)(iv); or

    (B) During the period starting with the date sixty (60) days prior to the
Company's good faith estimate of the date of filing of, and ending on a date
ninety (90) days after the effective date of, a registration subject to
Section 1.3 hereof, provided that the Company is actively employing in good
faith all reasonable efforts to cause such registration statement to become
effective.

    1.3  Company Registration.  If (but without any obligation to do so) the
Company proposes to register (including for this purpose a registration effected
by the Company for shareholders other than the Holders) any of its stock or
other securities under the Act in connection with the public

5

--------------------------------------------------------------------------------

offering of such securities solely for cash (other than a registration relating
solely to the sale of securities to participants in a Company stock plan, a
registration on any form which does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Registrable Securities or a registration in which the
only Common Stock being registered is Common Stock issuable upon conversion of
debt securities which are also being registered), the Company shall, at such
time, promptly, but at least thirty (30) days prior to filing such registration
statement, give each Holder written notice of such registration in accordance
with Section 3.5 (the "Piggy-Back Notice"). Upon the written request of each
Holder given within twenty (20) days after receipt of the Piggy-Back Notice, the
Company shall, subject to the provisions of Section 1.8, cause to be registered
under the Act all of the Registrable Securities that each such Holder has
requested to be registered.

    1.4  Obligations of the Company.  Whenever required under this Section 1 to
effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:

    (a) Prepare and file with the SEC a registration statement with respect to
such Registrable Securities and use its diligent efforts to cause such
registration statement to become effective, and, upon the request of the Holders
of a majority of the Registrable Securities registered thereunder, keep such
registration statement effective for a period of up to one hundred eighty
(180) days; provided, however, that (i) such 180-day period shall be extended
for a period of time equal to the period the Holder refrains from selling any
securities included in such registration at the request of an underwriter of
Common Stock (or other securities) of the Company; and (ii) in the case of any
registration of Registrable Securities on Form S-3 which are intended to be
offered on a continuous or delayed basis, such 180-day period shall be extended,
if necessary, to keep the registration statement effective until all such
Registrable Securities are sold, provided that Rule 415, or any successor rule
under the Act, permits an offering on a continuous or delayed basis; and
provided further that applicable rules under the Act governing the obligation to
file a post-effective amendment permit, in lieu of filing a post-effective
amendment which (I) includes any prospectus required by Section 10(a)(3) of the
Act or (II) reflects facts or events representing a material or fundamental
change in the information set forth in the registration statement, the
incorporation by reference of information required to be included in (I) and
(II) above to be contained in periodic reports filed pursuant to Section 13 or
15(d) of the 1934 Act in the registration statement.

    (b) Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of all securities covered by such
registration statement.

    (c) Furnish to the Holders such numbers of copies of a prospectus, including
a preliminary prospectus, in conformity with the requirements of the Act, and
such other documents as they may reasonably request in order to facilitate the
disposition of Registrable Securities owned by them.

    (d) Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the Holders;
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions, unless the Company is
already subject to service in such jurisdiction and except as may be required by
the Act.

6

--------------------------------------------------------------------------------

    (e) In the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the managing underwriter of such offering. Each Holder participating in
such underwriting shall also enter into and perform its obligations under such
an agreement.

    (f)  Notify each Holder of Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Act of the happening of any event as a result
of which the prospectus included in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing.

    (g) Cause all such Registrable Securities registered pursuant hereunder to
be listed on each securities exchange on which similar securities issued by the
Company are then listed.

    (h) Provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration.

    (i)  Furnish, at the request of any Holder requesting registration of
Registrable Securities pursuant to this Section 1, on the date that such
Registrable Securities are delivered to the underwriters for sale in connection
with a registration pursuant to this Section 1, if such securities are being
sold through underwriters, or, if such securities are not being sold through
underwriters, on the date that the registration statement with respect to such
securities becomes effective, (i) an opinion, dated such date, of the counsel
representing the Company for the purposes of such registration, in form and
substance as is customarily given to underwriters in an underwritten public
offering, addressed to the underwriters, if any, and to the Holders requesting
registration of Registrable Securities and (ii) a letter dated such date, from
the independent certified public accountants of the Company, in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the underwriters,
if any, and to the Holders requesting registration of Registrable Securities.

    1.5  Furnish Information.  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 1 with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as shall be required to effect the registration of such Holder's Registrable
Securities.

    1.6  Expenses of Demand Registration.  All expenses other than underwriting
discounts and commissions incurred in connection with registrations, filings or
qualifications pursuant to Section 1.2 (which right may be assigned as provided
in Section 1.13), including (without limitation) all registration, filing,
qualification, printers' and accounting fees, fees and disbursements of counsel
for the Company, and the reasonable fees and disbursements of one counsel for
the selling Holders shall be borne by the Company; provided, however, that such
counsel shall submit reasonably detailed invoices for review by the Company's
General Counsel prior to payment; and provided further, however, that the
Company shall not be required to pay for any expenses of any registration
proceeding begun pursuant to Section 1.2 if the registration request is
subsequently withdrawn at the request of the Holders of a majority of the
Registrable Securities to be registered (in which case all participating Holders
shall bear such expenses), unless the Initiating Holders agree to forfeit the
applicable demand registration right pursuant to Section 1.2; provided further,
however, that if at the time of such withdrawal, the Holders have learned of a
material adverse change in the condition, business, or prospects of the Company
from that known to the Holders at the time of their request and have withdrawn
the request with

7

--------------------------------------------------------------------------------

reasonable promptness following disclosure by the Company of such material
adverse change, then the Holders shall not be required to pay any of such
expenses and shall retain their rights pursuant to Section 1.2.

    1.7  Expenses of Company Registration.  The Company shall bear and pay all
expenses incurred in connection with any registration, filing or qualification
of Registrable Securities with respect to the registrations pursuant to
Section 1.3 for each Holder (which right may be assigned as provided in
Section 1.13), including (without limitation) all registration, filing,
qualification, printers' and accounting fees, fees and disbursements of counsel
for the Company, and the reasonable fees and disbursements of one counsel for
the selling Holders; provided, however, that such counsel shall submit
reasonably detailed invoices for review by the Company's General Counsel prior
to payment; but excluding underwriting discounts and commissions relating to
Registrable Securities.

    1.8  Underwriting Requirements.  In connection with any offering involving
an underwriting of shares of the Company's capital stock, the Company shall not
be required under Section 1.3 to include any of the Holders' securities in such
underwriting unless they accept the terms of the underwriting as agreed upon
between the Holders of a majority of the Registrable Securities that indicated
they would like to be included in the underwriting, the Company and the
underwriters selected by it (or by other persons entitled to select the
underwriters), and then only in such quantity as the underwriters determine in
their sole discretion will not jeopardize the success of the offering by the
Company. If the total amount of securities, including Registrable Securities,
requested by shareholders to be included in such offering exceeds the amount of
securities sold other than by the Company that the underwriters determine in
their sole discretion is compatible with the success of the offering, then the
Company shall be required to include in the offering only that number of such
securities, including Registrable Securities, which the underwriters determine
in their sole discretion will not jeopardize the success of the offering (the
securities so included to be apportioned pro rata among the selling shareholders
according to the total amount of securities entitled and requested to be
included therein owned by each selling shareholder or in such other proportions
as shall mutually be agreed to by such selling shareholders) but in no event
shall (i) the amount of securities of the selling Holders included in the
offering be reduced below thirty percent (30%) of the total amount of securities
included in such offering, or (ii) notwithstanding (i) above, Section 1.2
governs the exclusion of shares being sold by a shareholder exercising a demand
registration right granted thereunder. For purposes of the preceding
parenthetical concerning apportionment, for any selling shareholder which is a
holder of Registrable Securities and which is a partnership or corporation, the
partners, retired partners and shareholders of such holder, or the estates and
family members of any such partners and retired partners and any trusts for the
benefit of any of the foregoing persons shall be deemed to be a single "selling
shareholder," and any pro-rata reduction with respect to such "selling
shareholder" shall be based upon the aggregate amount of shares carrying
registration rights owned by all entities and individuals included in such
"selling shareholder," as defined in this sentence.

    1.9  Delay of Registration.  No Holder shall have any right to obtain or
seek an injunction restraining or otherwise delaying any such registration as
the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 1.

    1.10  Indemnification.  In the event any Registrable Securities are included
in a registration statement under this Section 1:

    (a) To the extent permitted by law, the Company will indemnify and hold
harmless each Holder, any underwriter (as defined in the Act) for such Holder
and each person, if any, who controls such Holder or underwriter within the
meaning of the Act or the 1934 Act, against any losses, claims, damages, or
liabilities (joint or several) to which they may become subject

8

--------------------------------------------------------------------------------

under the Act, the 1934 Act or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any of the following statements, omissions or
violations (collectively a "Violation"): (i) any untrue statement or alleged
untrue statement of a material fact contained in such registration statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Act, the 1934 Act, any state securities law, or
any rule or regulation promulgated under the Act, and the Company will pay to
each such Holder, underwriter or controlling person, as incurred, any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability, or action; provided, however,
that the indemnity agreement contained in this subsection 1.10(a) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability,
or action if such settlement is effected without the consent of the Company
(which consent shall not be unreasonably withheld), nor shall the Company be
liable in any such case for any such loss, claim, damage, liability, or action
to the extent that it arises out of or is based upon a Violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by any such Holder, underwriter or
controlling person.

    (b) To the extent permitted by law, each selling Holder will indemnify and
hold harmless the Company, each of its directors, each of its officers who has
signed the registration statement, each person, if any, who controls the Company
within the meaning of the Act, any underwriter, any other Holder selling
securities in such registration statement and any controlling person or any such
underwriter or Holder, against any losses, claims, damages, or liabilities
(joint or several) to which any of the foregoing persons may become subject,
under the Act, the 1934 Act or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereto) arise
out of or are based upon any Violation, in each case to the extent (and only to
the extent) that such Violation occurs in reliance upon and in conformity with
written information furnished by such Holder expressly for use in connection
with such registration; and each such Holder will pay, as incurred, any legal or
other expenses reasonably incurred by any person intended to be indemnified
pursuant to this subsection 1.10(b), in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the indemnity agreement contained in this subsection 1.10(b) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability,
or action if such settlement is effected without the consent of the Holder,
which consent shall not be unreasonably withheld; provided, however, that in no
event shall any indemnity under this subsection 1.10(b) exceed the net proceeds
from the offering received by such Holder.

    (c) Promptly after receipt by an indemnified party under this Section 1.10
of notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 1.10, deliver to the indemnifying
party a written notice of the commencement thereof and the indemnifying party
shall have the right to participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly notified,
to assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party (together with all other
indemnified parties which may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests between such indemnified party
and any other party represented by such counsel in such proceeding. The failure
to deliver written

9

--------------------------------------------------------------------------------

notice to the indemnifying party within a reasonable time of the commencement of
any such action, if prejudicial to its ability to defend such action, shall
relieve such indemnifying party of any liability to the indemnified party under
this Section 1.10, but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 1.10.

    (d) If the indemnification provided for in this Section 1.10 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage, or expense referred to herein,
then the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage, or expense as well as any other relevant equitable considerations. The
relative fault of the indemnifying party and of the indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties' relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission. Notwithstanding
the foregoing, (i) no Holder shall be required to contribute any amount in
excess of the public offering price of all Registrable Securities offered and
sold by such Holder pursuant to such registration statement, and (ii) no person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation.

    (e) The obligations of the Company and Holders under this Section 1.10 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Section 1, and otherwise.

    1.11  Reports Under Securities Exchange Act of 1934.  With a view to making
available to the Holders the benefits of Rule 144 promulgated under the Act and
any other rule or regulation of the SEC that may at any time permit a Holder to
sell securities of the Company to the public without registration or pursuant to
a registration on Form S-3, the Company agrees to:

    (a) make and keep public information available, as those terms are
understood and defined in SEC Rule 144, at all times;

    (b) take such action, including the voluntary registration of its Common
Stock under Section 12 of the 1934 Act, as is necessary to enable the Holders to
utilize Form S-3 for the sale of their Registrable Securities, such action to be
taken as soon as practicable after the end of the fiscal year in which the first
registration statement filed by the Company for the offering of its securities
to the general public is declared effective;

    (c) file with the SEC in a timely manner all reports and other documents
required of the Company under the Act and the 1934 Act; and

    (d) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of SEC Rule 144, the Act, and
the 1934 Act, or that it qualifies as a registrant whose securities may be
resold pursuant to Form S-3 (at any time after it so qualifies), (ii) a copy of
the most recent annual or quarterly report of the Company and such other reports
and documents so filed by the Company, and (iii) such other information as may

10

--------------------------------------------------------------------------------

be reasonably requested in availing any Holder of any rule or regulation of the
SEC which permits the selling of any such securities without registration or
pursuant to such form.

    1.12  Form S-3 Registration.  In case the Company shall receive from any
Holder or Holders a written request or requests that the Company effect a
registration on Form S-3 and any related qualification or compliance with
respect to all or a part of the Registrable Securities owned by such Holder or
Holders, the Company will:

    (a) promptly give written notice of the proposed registration, and any
related qualification or compliance, to all other Holders in accordance with
Section 3.5 (the "S-3 Notice"); and

    (b) as soon as practicable, effect such registration and all such
qualifications and compliances as may be so requested and as would permit or
facilitate the sale and distribution of all or such portion of such Holder's or
Holders' Registrable Securities as are specified in such request, together with
all or such portion of the Registrable Securities of any other Holder or Holders
joining in such request as are specified in a written request given within
twenty (20) days after receipt of the S-3 Notice; provided, however, that the
Company shall not be obligated to effect any such registration, qualification or
compliance, pursuant to this Section 1.12: (1) if Form S-3 is not available for
offering by the Holders; (2) if the Holders, together with the holders of any
other securities of the Company entitled to inclusion in such registration,
propose to sell Registrable Securities and such other securities (if any) at an
aggregate price to the public (net of any underwriters' discounts or
commissions) of less than $1,000,000; (3) if the Company shall furnish to the
Holders a certificate signed by the President of the Company stating that in the
good faith judgment of the Board of Directors of the Company, it would
materially interfere with any material financing, acquisition, corporate
reorganization or merger or other material transaction involving the Company, in
which event the Company shall have the right to defer the filing of the Form S-3
registration statement for a period of not more than one hundred twenty
(120) days after receipt of the request of the Holder or Holders under this
Section 1.12; provided, however, that the Company shall not utilize this right
more than once in any twelve (12) month period; (4) if the Company has, within
the six (6) month period preceding the date of such request, already effected
one registration on Form S-3 for the Holders pursuant to this Section 1.12; or
(5) in any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance.

    (c) Subject to the foregoing, the Company shall file a registration
statement covering the Registrable Securities and other securities so requested
to be registered as soon as practicable after receipt of the request or requests
of the Holders. The Company shall bear and pay all expenses incurred in
connection with a registration requested pursuant to Section 1.12, including
(without limitation) all registration, filing, qualification, printer's and
accounting fees, fees and disbursements of counsel for the Company, and the
reasonable fees and disbursements of one counsel for the selling Holder or
Holders; provided, however, that such counsel shall submit reasonably detailed
invoices for review by the Company's General Counsel prior to payment; but
excluding underwriting discounts and commissions relating to Registrable
Securities; and provided further, that the Company shall not be obligated to pay
registration expenses under this paragraph if the Company has already effected
two registrations on Form S-3 pursuant to this Section 1.12 after the date
hereof. Registrations effected pursuant to this Section 1.12 shall not be
counted as registrations effected pursuant to Section 1.2 or 1.3.

    1.13  Assignment of Registration Rights.  The rights to cause the Company to
register Registrable Securities pursuant to this Section 1 may be assigned (but
only with all related

11

--------------------------------------------------------------------------------

obligations) by a Holder to a transferee or assignee of such securities,
provided: (a) the Company is, within a reasonable time after such transfer,
furnished with written notice of the name and address of such transferee or
assignee and the securities with respect to which such registration rights are
being assigned; (b) such transferee or assignee acquires from the Holder more
than 100,000 shares; (c) such transferee or assignee agrees in writing to be
bound by and subject to the terms and conditions of this Agreement, including
without limitation the provisions of Section 1.15 below; and (d) such assignment
shall be effective only if immediately following such transfer the further
disposition of such securities by the transferee or assignee is restricted under
the Act.

    1.14  Limitations on Subsequent Registration Rights.  From and after the
date of this Agreement, the Company shall not, without the prior written consent
of the Holders of a majority of the outstanding Registrable Securities, enter
into any agreement with any holder or prospective holder of any securities of
the Company which would allow such holder or prospective holder (a) to include
such securities in any registration filed under Section 1.2 hereof, unless under
the terms of such agreement, such holder or prospective holder may include such
securities in any such registration only to the extent that the inclusion of
such securities will not reduce the amount of the Registrable Securities of the
Holders which is included or (b) to make a demand registration which could
result in such registration statement being declared effective within one
hundred twenty (120) days of the effective date of any registration effected
pursuant to Section 1.2. If the Company grants registration rights to holders of
any security of the Company which are more favorable to such holders than the
registration rights granted hereunder without the prior written consent of the
Holders of a majority of the outstanding Registrable Securities, then such more
favorable registration rights shall also be deemed to be granted to the Holders
of Registrable Securities hereunder, and the Company covenants and agrees to
take any and all steps necessary to modify the terms of this Agreement to so
provide.

    1.15  [Deleted]  

    1.16  Termination of Registration Rights.  

    (a) No Holder shall be entitled to exercise any right provided for in this
Section 1 after December 10, 2009.

    (b) In addition, the right of any Holder to request registration or
inclusion in any registration pursuant to Section 1 shall terminate on such date
that all shares of Registrable Securities held or entitled to be held upon
conversion by such Holder may immediately be sold under Rule 144 during any
90-day period; provided, however, that the provisions of this Section 1.16(b)
shall not apply to any Holder who owns at least one percent (1%) of the
Company's outstanding Common Stock.

    2.  Covenants of the Company.  

    2.1  Right of First Offer.  Subject to the terms and conditions specified in
this Section 2.1, the Company hereby grants to each holder of at least 300,000
shares of Series 1 Preferred Stock or Common Stock issued upon the conversion of
shares of Series 1 Preferred Stock (or a combination thereof) a right of first
offer to purchase its Pro Rata Share (as hereinafter defined) (in whole or in
part) with respect to future sales by the Company of its Shares (as hereinafter
defined). For purposes of this Section 2.1, a holder's "Pro Rata Share" of
Shares shall mean that number of Shares that equals the proportion that (i) the
number of shares of Common Stock issuable upon conversion of the Series 1
Preferred Stock plus the Series 1 Warrant Shares plus any other shares of Common
Stock, in each case, held by such holder (other than shares purchased in the
open market or directly from the Company not pursuant to this Section 2.1) bears
to (ii) the total number of shares of Common Stock of the Company then
outstanding (assuming full conversion and exercise of all convertible or
exercisable securities then outstanding).

12

--------------------------------------------------------------------------------

    Each time the Company proposes to offer any shares of, or securities
convertible into, exercisable or exchangeable for any shares of any class of its
capital stock ("Shares"), the Company shall first make an offering of such
Shares to each such holder of Series 1 Preferred Stock in accordance with the
following provisions:

    (a) The Company shall deliver a notice by confirmed facsimile transmission,
certified mail or a nationally recognized overnight courier service ("Notice")
to each holder of Series 1 Preferred Stock stating (i) its bona fide intention
to offer such Shares, (ii) the number of such Shares to be offered, and
(iii) the price and a summary of the terms, if any, upon which it proposes to
offer such Shares.

    (b) By written notification received by the Company within ten (10) calendar
days after receipt of the Notice, each holder of Series 1 Preferred Stock may
elect to purchase or obtain, at the price and on the terms specified in the
Notice, up to its Pro Rata Share of such Shares.

    (c) If all Shares that the holders of Series 1 Preferred Stock are entitled
to obtain pursuant to Section 2.1(b) are not elected to be obtained as provided
in Section 2.1(b) hereof, the Company may, during the sixty (60)-day period
following the expiration of the period provided in Section 2.1(b) hereof, offer
the remaining unsubscribed portion of such Shares to any person or persons at a
price not less than, and upon terms no more favorable to the offeree than those
specified in the Notice. If the Company does not enter into an agreement for the
sale of the Shares within such period, or if such agreement is not consummated
within thirty (30) days of the execution thereof, the right provided hereunder
shall be deemed to be revived and such Shares shall not be offered unless first
reoffered to the holders of Series 1 Preferred Stock in accordance herewith.

    (d) The right of first offer in this Section 2.1 shall not be applicable to
(i) shares of Common Stock issued pursuant to a dividend or distribution to
shareholders generally, including a split or subdivision of the outstanding
shares of the Company; (ii) shares of Common Stock issuable or issued to
employees, consultants or directors of this corporation pursuant to a stock
option plan or stock purchase plan approved by the Board of Directors of the
Corporation on or prior to the date of this Agreement; (iii) shares of Common
Stock issued to Baylor College of Medicine or assignees in connection with the
sale of software licenses by the Corporation in the Houston, Texas market
through December 31, 2002; (iv) shares of Common Stock issuable or issued in
consideration for services rendered to the Corporation or its subsidiaries
(other than shares issuable or issued pursuant to (ii) above), in an aggregate
amount not to exceed 200,000 shares per annum; (v) shares of Common Stock
issuable or issued in connection with acquisitions, business combinations or
strategic alliances, including corporate partnering agreements, not to exceed
500,000 shares in the aggregate (as adjusted for stock dividends, splits and
combinations); (vi) shares of Common Stock the issuance of which has been
approved in writing by the holders of at least a majority of the then
outstanding shares of Series 1 Preferred Stock; (vii) shares of Common Stock
issuable upon (w) the conversion of the Series 1 Preferred Stock, (x) the
exercise of the Series 1 Warrants, (y) the exercise of the warrant dated
February 15, 2000, issued to Lazard Freres & Co. LLC, not to exceed 32,300
shares in the aggregate (as adjusted for stock dividends, splits and
combinations), or (z) the exercise of the warrants dated September 3, 1999,
issued to America Online, not to exceed 727,911 shares in the aggregate (as
adjusted for stock dividends, splits and combinations); (viii) the exercise of
the Warrant dated September 14, 1999, issued to Stoel Rives LLP, not to exceed
10,000 shares (as adjusted for stock dividends, splits, and combinations); or
(ix) shares of Common Stock issued pursuant to Sections 2.3 and 2.4 of the Stock
Purchase Agreement, dated April 17, 2000, between the Company and the founders
of AnywhereMD.com, Inc. (including pursuant to employment agreements of even

13

--------------------------------------------------------------------------------

date therewith between the Company and such founders), not to exceed 600,000
shares in the aggregate (as adjusted for stock dividends, splits and
combinations).

    2.2  Tax Matters.  

    (a) The Company covenants that it will not become a U.S. real property
holding corporation ("USRPHC") at any time while any Series 1 Purchaser owns any
Registrable Securities or any securities exercisable or convertible into
Registrable Securities (the "Stock").

    (b) In the event that a Series 1 Purchaser desires to sell or dispose of any
Stock, and upon demand by such Series 1 Purchaser, the Company agrees to deliver
to such Series 1 Purchaser a letter (the "Letter") which complies with Sections
1.1445-2(c)(3) and 1.897-2(h) of the Treasury Regulations during the period
equal to the lesser of (i) the period beginning five years prior to the date of
the Letter through the date of the Letter and (ii) the period from the date of
this Agreement through the date of the Letter. The Letter shall be delivered to
the Series 1 Purchaser one business day prior to the close of any sale or
disposition of the Stock by the Series 1 Purchaser (the "Delivery Date"). The
Letter shall be dated as of the Delivery Date and signed by a corporate officer
who must verify under penalties of perjury that the statement is correct to his
knowledge and belief pursuant to Section 1.897-2(h) of the Treasury Regulations.

    (c) The parties hereto agree and acknowledge that, unless in the opinion of
outside counsel to the relevant party such action is necessary to comply with
its obligations under the Internal Revenue Code of 1986, as amended (the
"Code"), (i) no party hereto will take the position that any amount will be
includable in income with respect to the Series 1 Preferred Stock under
Section 305 of the Code and that no parties shall file Tax Returns (as defined
in the Series 1 Agreement) to the contrary (the "Reporting Agreement") and
(ii) no party hereto shall take any position inconsistent with the Reporting
Agreement upon examination of any Tax Return in any refund claim, in any
litigation or otherwise.

    3.  Agreement to Vote Shares.  

    3.1  Voting.  Each of the undersigned shareholders agrees that at any
meeting of the shareholders of the Company, however called, and in any action
taken by written consent of shareholders of the Company without a meeting, the
shareholder shall vote the shareholder's shares of Common Stock and/or Series 1
Preferred Stock, and shall cause any holder of record of the shareholder's
shares of Common Stock or Series 1 Preferred Stock, to vote in favor of the
shareholder approval contemplated by Section 4.2(b) of the Preferred Stock and
Warrant Purchase Agreement dated as of December 22, 2000 between the Company and
certain investors named therein.

    4.  Miscellaneous.  

    4.1  Successors and Assigns.  Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties (including transferees
of any shares of Registrable Securities). Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

    4.2  Governing Law.  This Agreement shall be governed by and construed under
the laws of the State of Oregon.

    4.3  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

14

--------------------------------------------------------------------------------

    4.4  Titles and Subtitles.  The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

    4.5  Notices.  Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given upon personal delivery to the party to be notified or upon deposit with
the United States Post Office, by registered or certified mail, postage prepaid
or upon delivery to a recognized courier service and addressed to the party to
be notified at the address indicated for such party on the signature pages
hereof, or at such other address as such party may designate by ten (10) days'
advance written notice to the other parties. Any notice given to the Company
under this Section 3.5 shall be copied via email to legal@medscapeinc.com.

    4.6  Expenses.  If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys' fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.

    4.7  Amendments and Waivers.  Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the holders of more than two-thirds (2/3)
of the Registrable Securities then outstanding, except as follows:

    (a) any amendment or waiver affecting only the rights of holders of
Registrable Securities described in subsection 1.1(i)(i) shall require only the
consent of the Company and the holders of more than fifty percent (50%) of such
Registrable Securities, except that any amendment or waiver affecting the rights
of Series J Investors shall require the consent of the holders of more than
fifty percent (50%) of the Registrable Securities held by the Series J
Investors;

    (b) any amendment or waiver affecting only the rights of holders of
Registrable Securities held by former Holders of Investor Registrable
Securities, excluding Series D Holders and Series E Holders, shall require only
the consent of the Company and the holders of more than sixty-six and two-thirds
percent (662/3%) of such Registrable Securities;

    (c) any amendment or waiver affecting only the rights of holders of
Registrable Securities who were Series D Holders shall require only the consent
of the Company and the holders of more than sixty-six and two-thirds percent
(662/3%) of such Registrable Securities;

    (d) any amendment or waiver affecting only the rights of holders of
Registrable Securities who were Series E Holders shall require only the consent
of the Company and the holders of more than fifty percent (50%) of such
Registrable Securities;

    (e) any amendment or waiver affecting only the rights of holders of
Registrable Securities described in subsections 1.1(i)(v), 1.1(i)(vi) and
1.1(i)(vii) shall require only the consent of the Company and the holders of
more than sixty-six and two-thirds percent (662/3%) of such Registrable
Securities, acting as a single class; and

    (f)  any amendment or waiver affecting only the rights of holders of
Registrable Securities described in subsection 1.1(i)(viii) shall require only
the consent of the Company and the holders of more than fifty percent (50%) of
such Registrable Securities.

Any amendment or waiver effected in accordance with this paragraph shall be
binding upon each holder of any Registrable Securities then outstanding, each
future holder of such Registrable Securities and the Company.

15

--------------------------------------------------------------------------------

    4.8  Severability.  If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

    4.9  Aggregation of Stock.  All shares of Registrable Securities (including
the Common Stock issuable upon conversion thereof), as applicable, held or
acquired by a Holder shall be aggregated together for the purpose of determining
the availability of any rights under this Agreement.

    4.10  Entire Agreement; Amendment; Waiver.  This Agreement constitutes the
full and entire understanding and agreement between the parties with regard to
the subjects hereof and supersedes the Second Restatement.

16

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

    COMPANY: MEDICALOGIC, INC.

 
 
By:


--------------------------------------------------------------------------------

Printed Name: David Moffenbeier
Title: Chief Executive Officer
SHAREHOLDERS:
 
See Attached Signature Pages

17

--------------------------------------------------------------------------------



QuickLinks


2001 THIRD AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT
RECITALS
AGREEMENT
